Title: From Benjamin Franklin to Pierres, 3 November 1783
From: Franklin, Benjamin
To: Pierres, Philippe-Denis


          
            Monsieur,
            à Passy ce 3 Nov. 1783,
          
          Je vous renvoïe cy inclus les Essais que vous avez bien voulu me montrer. Je vous en remercie. J’ai vû avec plaisir le Progrès que vous avez fait, dans une maniere qui differe de la mienne, quoique peut être meilleure. Je serai bien aise de vous voir, quand vous en aurez le Loisir, afin de finir notre Compte
          Je suis avec beaucoup d’estime, Monsieur, Votre très humble et très obeissant Serviteur./.
          
            B Franklin
            M. Pierres.—
          
        